The principal point urged on the part of the appellant is, that in addition to proof that the sale of the chattels was bonafide, and that there was no intent to defraud the creditors of the vendor, it was necessary to show some valid excuse or reason for leaving the property in his possession; or, stated in another form, that the absence of intent to defraud creditors cannot be established without showing a good reason for the want of change of possession. We regard this point as settled by the decision of the Court of Errors in Hanford v. Artcher (4 Hill, 271). There is no other point in the case which requires notice, and the judgment must therefore be affirmed, with costs.
All concur.
Judgment affirmed